Citation Nr: 0103058	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Evaluation of a service-connected right knee disorder, rated 
zero percent disabling from July 25, 1998.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to July 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the RO 
that granted service connection for residuals of a right knee 
injury, and assigned a zero percent (noncompensable) 
evaluation therefor, effective from July 25, 1998.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute her claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, providing the veteran with a new medical examination.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an orthopedic 
examination for purposes of assessing 
the severity of her service-connected 
right knee disorder.  The examiner 
should review the claims folder before 
examining the veteran.  All indicated 
tests should be conducted.  The examiner 
should provide a detailed statement as 
to the extent to which the veteran's 
service-connected right knee 
symptomatology affects function and 
employability.  The examiner should 
specifically indicate whether the knee 
is ankylosed and, if so, whether it is 
ankylosed in full extension, or in 
flexion between zero and 10 degrees, 10 
and 20 degrees, 20 and 45 degrees, or at 
45 degrees or more; whether there is any 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
such subluxation and/or lateral 
instability is best described as slight, 
moderate, or severe in degree; whether 
the semilunar cartilage is dislocated 
and, if so, whether such dislocation is 
manifested by frequent episodes of 
"locking," pain, and effusion into the 
joint; whether the semilunar cartilage 
has been removed and, if so, whether 
there are present symptoms associated 
with such removal; and whether there is 
genu recurvatum and, if so, whether it 
is acquired, traumatic, and manifested 
by objectively demonstrated weakness and 
insecurity in weight-bearing.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting disability is best described 
as slight, moderate, or marked in 
degree.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner should indicate whether loose 
motion is present and whether a brace is 
required.  Finally, the examiner should 
conduct range of motion studies on the 
knee.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall right knee disability picture, 
in terms of limited motion, and 
including any weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with flexion which is 
limited to 15, 30, 45, 60, or more than 
60 degrees, and/or extension which is 
limited to 45, 30, 20, 15, 10, 5, or 
less than 5 degrees.  A complete 
rationale for all opinions should be 
provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should give 
consideration to 38 C.F.R. §§ 4.40, 
4.45, and the principles enunciated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


